Case 1:18-cv-02018-SEB-DML Document 26 Filed 11/05/18 Page 1 of 1 PageID #: 306
                                                            Acknowledged.

                                                                    This action is hereby
                       UNITED STATE DISTRICT COURT                  dismissed without prejudice.
                  FOR THE SOUTHERN DISTRICT OF INDIANA
                          INDIANAPOLIS DIVISION        Date: 11/5/2018
                                                             __________

                                                                       _______________________________
  ENGINEERED MEDICAL SYSTEMS,                                           SARAH EVANS BARKER, JUDGE
  INC.,                                                                 United States District Court
                                                                        Southern District of Indiana
              Plaintiff,
        v.
                                              Case No. 1:18-cv-02018-SEB-DML
  VAPOTHERM, INC.,

                     Defendant.


                      Notice Of Dismissal Without Prejudice

       Pursuant to Ind. Trial Rule 41(A)(1)(a), Plaintiff, Engineered Medical Systems,

 Inc., by counsel, notifies the Court that the present matter will continue in the

 Superior Court of Rockingham County, New Hampshire, and the Indiana action

 against Defendant, Vapotherm, Inc., is dismissed without prejudice, with each party

 bearing its own costs.

                                       Respectfully submitted,

                                       /s/ Craig J. Helmreich

                                       Craig J. Helmreich/#22220-49
                                       Scopelitis, Garvin, Light, Hanson & Feary
                                       10 W. Market Street, Suite 1400
                                       Indianapolis, IN 46204
                                       Telephone: (317) 637-1777
                                       Facsimile: (317) 687-2414

                                       Attorney for Plaintiff,
                                       Engineered Medical Systems, Inc.




                                          1
